DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Election/Restrictions	3
III. Claim Rejections - 35 USC § 102	3
A. Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0276237 (“Lin-237”).	4
B. Claims 1, 3, 8, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0014851 (“Lu”).	6
IV. Claim Rejections - 35 USC § 103	7
A. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of US 2014/0159251 (“Marimuthu”).	8
B. Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of US 8,575,493 (“Xu”).	9
C. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin-237.	10
D. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miao.	11
E. Claims 1, 2, 8, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0255406 (“Miao”).	12
F. Claims 10-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0240391 (“Chen”) in view of Lu and Marimuthu.	16
V. Double Patenting	20
A. Claims 1, 3, and 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8 and 10 of U.S. Patent No. 11,062,978.	22
B. Claims 10-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,062,978 in view of Lu and Marimuthu.	22
C. Claims 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 16, 18, and 19, respectively, of U.S. Patent No. 11,062,978 in view of US 2007/0087544 (“Chang”).	23
VI. Allowable Subject Matter	24
Conclusion	25


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Election/Restrictions
Applicant’s election of invention group I, cancellation of all claims drawn to invention group II, and the addition of new claims 21-24 drawn to invention group I, in the reply filed on 10/25/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

III. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A. Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0276237 (“Lin-237”).
With regard to claim 1, Lin-237 discloses, generally in Figs. 13a-13e, 14, and 15e,
1. (Original) A device comprising: 
[1] an integrated circuit die 124 [¶ 113]; 
[2] a first dielectric layer 302 [¶ 113] over the integrated circuit die 124; 
[3a] an under bump metallurgy 310 [¶ 113] extending through the first dielectric layer 302, 
[3b] the under bump metallurgy 310 connected to the integrated circuit die 124 [i.e. to “conductive layer 132” of die 124; ¶¶ 45, 113]; 
[4] a second dielectric layer 312 [¶ 114] over the under bump metallurgy 310 and the first dielectric layer 302; 
[5a] a conductive ring 336 sealing an interface of the second dielectric layer 312 and the under bump metallurgy 310 [¶ 115: “UBM 336 is formed in a ring or donut shape around a perimeter of opening 338 and over insulating layer 312”; also Fig. 13d; also Fig. 15e and associated data in Table 1 on p. 14], 
[5b] the conductive ring 336 comprising a first conductive material  [¶ 115: “UBM 336 can be a multiple metal stack with adhesion layer, barrier layer, and seed or wetting layer.  The adhesion layer is formed over RDL 310 and insulating layer 312 and can be Ti, or TiN, TiW, Al, or Cr.  The barrier layer is formed over the adhesion layer and can be made of Ni, NiV, Pt, Pd, TiW, or CrCu. The barrier layer inhibits the diffusion of Cu into the active area of the die. The seed layer can be Cu, Ni, NiV, Au, or Al.”]; and 
[6a] a conductive connector 322 [¶ 117] extending through the conductive ring 336 [Figs. 13e, 14], 
[6b] the conductive connector 322 connected to the under bump metallurgy 336, 
[6c] the first conductive material of the conductive ring 336 extending between the conductive connector 322 and the second dielectric layer 312 [Figs. 13e, 14, 15e].  
 
 With regard to claim 6, Lin-237 further discloses,
6. (Original) The device of claim 1, wherein 
[1] the conductive ring 336 has an outer radius [100 µm] and an inner radius [1/2 of 60 µm (Table 1 on p. 14 for Fig. 15e), which equals 30 µm; also Fig. 13d], 
[2] the under bump metallurgy 310 has a first radius [110 µm; Figs. 15a, 15e], and 
[3] the first radius [110 µm] is greater than the outer radius [100 µm] [as shown in Fig. 15a and Fig. 15e].  

With regard to claim 7, Lin-237 further discloses,
7. (Original) The device of claim 1, wherein 
[1] the conductive ring 336 has an outer radius [100 µm] and an inner radius [½ of 60 µm (Table 1 on p. 14 for Fig. 15e), which equals 30 µm; also Fig. 13d], 
[2] the conductive connector 322 has a first radius [e.g. ½ of the “raw ball diameter = 200 µm” which is 100 µm; Figs. 15a and 15e and associated data in Table 1], and 
[3] the first radius [100 µm] is greater than the inner radius [30 µm].  

With regard to claim 8, Lin-237 further discloses,
8. (Original) The device of claim 1, wherein 
[1] the under bump metallurgy 310 has a first radius [110 µm; Figs. 15a and 15e], 
[2] the conductive connector  has a second radius [e.g. ½ of the “raw ball diameter = 200 µm” which is 100 µm], and 
[3] the first radius [110 µm]  is greater than the second radius [100 µm].  

With regard to claim 9, Lin-237 further discloses,
9. (Original) The device of claim 1 further comprising: 
[1] an encapsulant 156 [¶¶ 55, 113] around the integrated circuit die 124, 
[2] the first dielectric layer 302 disposed over the encapsulant 156 [as shown in Figs. 13e and 14].  

B. Claims 1, 3, 8, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0014851 (“Lu”).
With regard to claim 1, Lu discloses, generally in Fig. 12,
1. (Original) A device comprising: 
[1] an integrated circuit die 112 through 152 [¶¶ 21-28]; 
[2] a first dielectric layer 192 [¶ 50] over the integrated circuit die 112-152; 
[3a] an under bump metallurgy 186/188 [¶ 51; i.e. the element 186 under 188—not the 186 layer of the ball 182/184/186] extending through the first dielectric layer 192, 
[3b] the under bump metallurgy 186/188 connected to the integrated circuit die 112-152 [by interconnect 160; ¶¶ 25, 29]; 
[4] a second dielectric layer 172 [¶ 35] over the under bump metallurgy 186/188 and the first dielectric layer 192; 
[5a] a conductive ring 186 [i.e. the layer 186 of the ball 182/184/186 in Fig. 12, which shows Fig. 9 after mounting to package substrate 1002] sealing an interface of the second dielectric layer 172 and the under bump metallurgy 186/188, 
[5b] the conductive ring 186 of 182/184/186 comprising a first conductive material [“solder layer”, e.g. SAC405; ¶ 33]; and 
[6a] a conductive connector 182/184 extending through the conductive ring 186 [as shown in Fig. 12], 
[6b] the conductive connector 182/184 connected to the under bump metallurgy 186/188, 
[6c] the first conductive material [solder layer] of the conductive ring 186 of 182/184/186 extending between the conductive connector 182/184 and the second dielectric layer 172.  

With regard to claim 3, Lu discloses, 
3. (Original) The device of claim 1, wherein the conductive ring 186 and the under bump metallurgy 186/188 comprise different conductive materials  [i.e. 186 of 182/184/186 is “solder layer” e.g. “SAC405” which is tin/silver/copper (¶ 33) is different from 186 of UBM is Cu seed layer (¶ 51) and 188 is “copper alloys, aluminum, tungsten, silver and combinations thereof” (¶ 52)].  

With regard to claim 8, Lu discloses, 
8. (Original) The device of claim 1, wherein 
[1] the under bump metallurgy 186/188 has a first radius, 
[2] the conductive connector 182/184 has a second radius, and 
[3] the first radius is greater than the second radius [as shown in Fig. 12].  

With regard to claim 21, Lu discloses, generally in Fig. 12,
21. (New) A device comprising: 
[1] an integrated circuit die 112 through 152 [¶¶ 21-28]; 
[2] a first dielectric layer 192 [¶ 50] over the integrated circuit die 112-152; 
[3a] an under bump metallurgy 186/188 [¶ 51; i.e. the element 186 under 188—not the 186 layer of the ball 182/184/186] extending through the first dielectric layer 192, 
[3b] the under bump metallurgy 186/188 being electrically connected to the integrated circuit die 112-152 [by interconnect 160; ¶¶ 25, 29]; 
[4] a second dielectric layer 172 [¶ 35] over the under bump metallurgy 186/188 and the first dielectric layer 192; and 
[5a] a conductive annulus 186 of 182/184/186 extending through the second dielectric layer 172, 
[5b] the conductive annulus 186 of 182/184/186 comprising a first reflowable material [“solder layer”, e.g. SAC405; ¶ 33], 
[5c] the first reflowable material contacting the second dielectric layer 172 and the under bump metallurgy 186/188.
 
IV. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of US 2014/0159251 (“Marimuthu”).
Claim 2 reads,
2. (Original) The device of claim 1, wherein the first conductive material is a conductive paste.
The prior art of Lu, as explained above, discloses each of the features of claim 1. 
Lu discloses that the first conductive material is a solder layer, e.g. SAC405 (¶ 33).  Lu does not indicate that it is a “paste”.  However, SAC405 is commercially available as a paste.
Marimuthu, like Lu, is drawn to a semiconductor package including a solder connections 224 that include a copper ball coated with solder that are used to bond an integrated circuit chip 230 (Marimuthu: ¶ 72) and “an interconnection unit 600” (Marimuthu: Fig. 4m).  In this regard, Marimuthu states,
Bumps 224 can also be compression bonded to interconnection units 600. Bumps 224 represent one type of interconnect structure that can be formed over interconnection units 600.  The interconnect structure can also use conductive paste, stud bump, micro bump, solder balls with a Cu core, Cu balls or columns with dipped solder paste or solder coating, or other electrical interconnect disposed within vias 216.
(Marimuthu: ¶ 68; emphasis added)
Thus, Marimuthu shows that solder paste and solder coating are a suitable alternative to each other for coating a copper ball, such as the copper ball 184 of the conductive ball 182/184 of Lu. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the solder coating 186 of Lu from solder paste, because Marimuthu shows that solder paste and solder coating are a suitable alternatives to each other for coating a copper ball.  As such, the selection of solder paste versus a solder coating is amounts to obvious material choice in light of the prior art.  (See MPEP 2144.07.)
This is all of the features of claim 2.

B. Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of US 8,575,493 (“Xu”).
Claim 22 reads,
22. (New) The device of claim 21, wherein 
[1] the conductive annulus has an inner radius and an outer radius,
[2] the under bump metallurgy has a first radius, 
[3] the first radius being greater than the outer radius.
The prior art of Lu, as explained above, discloses each of the features of claim 21.
With regard to claim 22, Lu further discloses,
22. (New) The device of claim 21, wherein 
[1] the conductive annulus 186 of 182/184/186 has an inner radius and an outer radius,
[2] the under bump metallurgy 186/188 has a first radius, 
[3] … [not taught] … .
With regard to feature [3] of claim 22, Lu does not indicate the relative outer radii of each of the UBM 186/188 and the conductive annulus 186 of 182/184/186 and does not, therefore, teach feature [3].
Xu, like Lu, teaches a UBM 110 extending through a first dielectric layer 126/128 and a second dielectric layer 130 over the UBM 110 and the first dielectric 126/128, as well as a solder ball 112 connected to the UBM 110 (Xu: Fig. 1A; col. 3, lines 14-25 and col. 4, lines 42-54).  Xu further teaches that the UBM should extend approximately 25 microns past the edge of the solder ball 112 in order to reduce mechanical stresses on the underlying dielectric layers, stating in this regard,
In accordance with the present disclosure, a contact area 114 is formed at the interface of the solder ball 114 and the UBM 110 when the solder ball 112 is formed over the UBM 110.  The area of the UBM 110 extends beyond the edges 122, 124 of the solder ball such that the area of the UBM 110 is greater than the area of the contact area 114 (e.g., the diameter of the UBM 110 is greater than the diameter of the contact area).  In an implementation, the UBM 110 may extend beyond the first edge 122 by approximately twenty-five (25) microns and may extend beyond the second edge 124 by approximately twenty-five (25) microns.
The extension of the UBM 110 provides structural support to the devices 100 and may reduce the stress at the dielectric layer(s) 128.  Various testing and simulations (e.g., temperature cycling tests, drop tests, etc.) of device 100 demonstrate that the extension of the UBM 110 reduces the stress applied to the dielectric layer(s) 128 by up to forty-two percent (42%).  This reduction in stress may result in a reduction of dielectric cracks to the semiconductor devices 100.
(Xu: col. 5, lines 38-56; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the radius of  the UBM 186/188 in Lu to extend beyond the outer radius of the conductive ball and therefore beyond the solder ring 186 by, e.g., 25 µm, in order to reduce the stress on the dielectric layers, as taught in Xu.  As such, Xu may be seen as an improvement to Lu in this aspect. 
This is all of the features of claim 22.

C. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin-237.
Claim 3 reads,
3. (Original) The device of claim 1, wherein the conductive ring 336 and the under bump metallurgy 310 comprise different conductive materials.
The prior art of Lin-237, as explained above, discloses each of the features of claim 1. 
Lin-237 discloses that the RDL 310, i.e. the claimed “under bump metallurgy”, can be “one or more layers of Ti, TiW, Al, Cu, Sn, Ni, Au, Ag, or other suitable electrically conductive material” (Lin-237: ¶ 113) and that “UBM 336 [i.e. the claimed “conductive ring”] can be a multiple metal stack with adhesion layer, barrier layer, and seed or wetting layer.  The adhesion layer is formed over RDL 310 and insulating layer 312 and can be Ti, or TiN, TiW, Al, or Cr.  The barrier layer is formed over the adhesion layer and can be made of Ni, NiV, Pt, Pd, TiW, or CrCu. The barrier layer inhibits the diffusion of Cu into the active area of the die. The seed layer can be Cu, Ni, NiV, Au, or Al.”
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use any one or more of  (1) “Ti, TiW, Al, Cu, Sn, Ni, Au, Ag” for the UBM 310 and any one or more of (2) TiN as the adhesion layer of the conductive ring 336, and (3) NiV or Pt or Pd or CrCu as the barrier layer, because Lin-237 suggests these materials for their respective elements.  So done, “the conductive ring 336 and the under bump metallurgy 310 [necessarily] comprise different conductive materials.” 
 
D. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miao.
Claim 5 reads,
5. (Original) The device of claim 1, wherein 
[1] the conductive ring has an outer radius and an inner radius, and 
[2] a difference between the outer radius and the inner radius is from about 30 µm to about 50 µm.  
The prior art of Miao, as explained above, discloses each of the features of claim 1. 
With regard to claim 5 Miao further discloses,
5. (Original) The device of claim 1, wherein 
[1] the conductive ring 44B has an outer radius and an inner radius [Fig. 5], and 
[2] a difference between the outer radius and the inner radius [i.e. the thickness T2] is from about … [5 µm to about]… 30 µm …  [¶ 39]
Thus the disclosed range overlaps with the claimed range.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)

E. Claims 1, 2, 8, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0255406 (“Miao”).
Claim 1 reads,
1. (Original) A device comprising: 
[1] an integrated circuit die; 
[2] a first dielectric layer over the integrated circuit die; 
[3a] an under bump metallurgy extending through the first dielectric layer, 
[3b] the under bump metallurgy connected to the integrated circuit die; 
[4] a second dielectric layer over the under bump metallurgy and the first dielectric layer; 
[5a] a conductive ring sealing an interface of the second dielectric layer and the under bump metallurgy, 
[5b] the conductive ring comprising a first conductive material; and 
[6a] a conductive connector extending through the conductive ring, 
[6b] the conductive connector connected to the under bump metallurgy, 
[6c] the first conductive material of the conductive ring extending between the conductive connector and the second dielectric layer.  

With regard to claim 1 Miao discloses, generally in Figs. 5 and 11,
1. (Original) A device comprising: 
[1] an integrated circuit die 10 [¶ 24]; 
[2] a first dielectric layer 40 [¶ 28] over the integrated circuit die 24; 
[3a] an under bump metallurgy 42 [¶ 28] extending through the first dielectric layer 40, 
[3b] the under bump metallurgy 42 connected to the integrated circuit die 10 [by means of interconnect 38 (¶¶ 24-27)]; 
[4] a second dielectric layer 58 [¶ 29] over the under bump metallurgy 42 and the first dielectric layer 40; 
[5a] a conductive …[element]… 44B [¶ 39] sealing an interface of the second dielectric layer 58 and the under bump metallurgy 42, 
[5b] the conductive …[element]… 44B comprising a first conductive material [e.g. anisotropic conductive paste (ACP); ¶ 39]; and 
[6a] a conductive connector 44A extending through the conductive…[element]… 44B [as shown in Fig. 11 where 44A contacts UBM 42], 
[6b] the conductive connector 44A connected to the under bump metallurgy 42, 
[6c] the first conductive material of the conductive ring 44B extending between the conductive connector 44A and the second dielectric layer 58.  
With regard to features [5a], [5b], and [6a] of claim 1, depending upon the interpretation of the term “ring”, element 44B as shown in Fig. 11 may not be strictly interpreted as a “ring” within the meaning of the Instant Application because the opening is only at the bottom of 44B rather through the entirety of 44B.
However, the embodiment shown in Fig. 10 shows that the conductive connector, i.e. solder ball 44A can contact both the UBM 42 and the pad 202, thereby making the 44B a ring within the meaning of the Instant Application. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the solder ball 44A in the embodiment shown in Fig. 11 directly contact the pad 202, in order to have direct contact between the solder ball 44A and each of the pad 202 and the UBM 42, and because Miao shows that direct contact between the solder ball 44A and each of the pad 202 and the UBM 42 is a suitable for making the electrical connection. 
This is all of the features of claim 1. 

With regard to claims 2 and 8, Miao further discloses,
2. (Original) The device of claim 1, wherein the first conductive material is a conductive paste [e.g. ACP; ¶ 39].  
8. (Original) The device of claim 1, wherein 
[1] the under bump metallurgy 42 has a first radius, 
[2] the conductive connector 44A has a second radius D1 [Fig. 3B], and 
[3] the first radius is greater than the second radius [as shown in Fig. 11].  

Claim 21 reads,
21. (New) A device comprising: 
[1] an integrated circuit die; 
[2] a first dielectric layer over the integrated circuit die; 
[3a] an under bump metallurgy extending through the first dielectric layer, 
[3b] the under bump metallurgy being electrically connected to the integrated circuit die; 
[4] a second dielectric layer over the under bump metallurgy and the first dielectric layer; and 
[5a] a conductive annulus extending through the second dielectric layer, 
[5b] the conductive annulus comprising a first reflowable material, 
[5c] the first reflowable material contacting the second dielectric layer and the under bump metallurgy.  

With regard to claim 21, Miao discloses, 
21. (New) A device comprising: 
[1] an integrated circuit die 10 [¶ 24]; 
[2] a first dielectric layer 40 [¶ 28] over the integrated circuit die 24; 
[3a] an under bump metallurgy 42 [¶ 28] extending through the first dielectric layer 40, 
[3b] the under bump metallurgy 42 being electrically connected to the integrated circuit die 10 [by means of interconnect 38 (¶¶ 24-27)]; 
[4] a second dielectric layer 58 [¶ 29] over the under bump metallurgy 42 and the first dielectric layer 40; and 
[5a] a conductive …[element]… 44B [¶ 39] extending through the second dielectric layer 58, 
[5b] the conductive …[element]… 44B comprising a first reflowable material [e.g. anisotropic conductive paste (ACP); ¶¶ 39, 45], 
[5c] the first reflowable material contacting the second dielectric layer 58 and the under bump metallurgy 42 [as shown in Fig. 11].  

With regard to features [5a] and [5b] of claim 21, the claimed “annulus” configuration of 44B is obvious for the same reasons as the “ring” configuration of 44B is obvious, as explained above under claim 1 and incorporated here.
Further with regard to feature [5b], the ACP 44B is reflowable under pressure as explained in paragraph [0045].
This is all of the features of claim 21.

With regard to claim 23, Miao further discloses,
23. (New) The device of claim 21 further comprising: 
[1a] a reflowable connector 44A extending through the center of the conductive annulus 44B, 
[1b] the reflowable connector 44A comprising a second reflowable material [i.e. solder; ¶¶ 39, 45, 48], 
[1c] the second reflowable material 44A contacting the under bump metallurgy 42 [as shown in Fig. 11], 
[2] wherein the first reflowable material and the second reflowable material are different reflowable materials.  

F. Claims 10-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0240391 (“Chen”) in view of Lu and Marimuthu.
Claim 10 reads,
10. (Original) A device comprising: 
[1] an integrated circuit die;
[2] an encapsulant around the integrated circuit die; and 
[3] a redistribution structure on the encapsulant, the redistribution structure comprising: 
[4] a metallization pattern connected to the integrated circuit die; 
[5] a first dielectric layer on the metallization pattern; 
[6] an under bump metallurgy extending through the first dielectric layer, 
[7] the under bump metallurgy connected to the metallization pattern; 
[8] a second dielectric layer on the under bump metallurgy and the first dielectric layer; and 
[9a] a conductive ring sealing an interface of the second dielectric layer and the under bump metallurgy, 
[9b] the conductive ring comprising a conductive paste, 
[9c] the conductive paste of the conductive ring contacting the second dielectric layer and the under bump metallurgy.  

With regard to claim 10, Chen discloses, generally in Figs. 15, 27, 28, 33, and 34,
10. (Original) A device comprising: 
[1] an integrated circuit die 114 [¶ 35];
[2] an encapsulant 130 [¶ 39] around the integrated circuit die 114; and 
[3] a redistribution structure 160 [¶ 40] on the encapsulant 130, the redistribution structure 160 comprising: 
[4] a metallization pattern 154 [¶ 40] connected to the integrated circuit die 114; 
[5] a first dielectric layer 156 [¶ 40] on the metallization pattern 154; 
[6] an under bump metallurgy 162 [¶ 54] extending through the first dielectric layer 156, 
[7] the under bump metallurgy 162 connected to the metallization pattern 154; 
[8]-[9c] … [not taught].
This is all of the features of claim 10 disclosed in Chen.

With regard to features [8]-[9c] of claim 10, Chen does not disclose these features.
Lu, like Chen, teaches a semiconductor package (Lu: Fig. 12) and also teaches most of the features of claim 10 as follows:
10. (Original) A device comprising: 
[1] an integrated circuit die 112 through 152 [Lu: ¶¶ 21-28];
[2] an encapsulant 162 [Lu: ¶ 30]  …[on]… the integrated circuit die 112 through 152; and 
[3] a redistribution structure on the encapsulant 162, the redistribution structure comprising: 
[4] a metallization pattern 160 [Lu: ¶ 31] connected to the integrated circuit die 112 through 152; 
[5] a first dielectric layer 192 [Lu: ¶ 50] on the metallization pattern 160; 
[6] an under bump metallurgy 186/188 [¶ 51; i.e. the element 186 under 188—not the 186 layer of the ball 182/184/186] extending through the first dielectric layer 192, 
[7] the under bump metallurgy 186/188 connected to the metallization pattern 160; 
[8] a second dielectric layer 172 [Lu: ¶ 35] on the under bump metallurgy 186/188 and the first dielectric layer 192; and 
[9a] a conductive ring 186 [i.e. the layer 186 of the ball 182/184/186 in Fig. 12, which shows Fig. 9 after mounting to package substrate 1002]  sealing an interface of the second dielectric layer 172 and the under bump metallurgy 186/188, 
[9b] the conductive ring 186 of 182/184/186 comprising a conductive … [“solder layer”, e.g. SAC405; Lu: ¶ 33] …, 
[9c] the conductive …[solder layer]… of the conductive ring 186 of 182/184/186 contacting the second dielectric layer 172 and the under bump metallurgy 186/188.  

It is noted that the UBM shown in each of Chen (162) and Lu (186/188) has the same general configuration and that the conductive connector in each of Chen (164) and Lu (182/184/186) is connected to a respective pad of a package substrate (Chen: 202/204 in Fig. 34 at ¶ 60) (Lu: 1002/1004 in Fig. 12 at ¶¶ 53-54).  
Lu further teaches the benefit of each of the conductive connector ball 182/184/186 is that it retains its shape during the reflow process of connecting said ball to the pad 1004 of the package substrate 1002, which results in a larger gap between the package substrate 1002 than if the ball reflowed and collapsed which, in turn, “helps to increase the solder joint flexibility so as to improve the reliability of the fine-pitch semiconductor device 100” (Lu: ¶ 56).  In addition, Lu teaches that the second dielectric layer, i.e. the “molding compound 172”, provides the benefit of protecting said ball 182/184/186 (noting that the “bump 180” is 182/184/186) from heat, shock, humidity, and corrosion (Lu: ¶ 37) and cracking during thermal cycling and thermal stresses (Lu: ¶ 38). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the conductive connector 182/184/186 of Lu as the conductive connector 164 in Chen, in order to “helps to increase the solder joint flexibility” between the semiconductor package 200 of Chen and the pad 204 of the package substrate 202 which “improve[s] the reliability of the fine-pitch semiconductor device” as taught in Lu (Lu: ¶ 56).
In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the second dielectric layer 172 of Lu in Chen, configured around the conductive connector 182/184/186 of Lu (used in Chen), as shown in Fig. 12 of Lu, in order to protect said ball 182/184/186 (of Lu used in Chen) from heat, shock, humidity, and corrosion and cracking during thermal cycling and thermal stresses as taught in Lu (Lu: ¶¶ 37-38).
Then the only difference is that Lu does not teach that the solder layer 186 is a solder paste. 
Marimuthu is applied as above under the rejection of claim 2 over Lu in view of Marimuthu for showing that the solder layer 186 of Lu can be applied as a solder paste, as required by features [9b] and [9c] as well as by claim 11. 
11. (Original) The device of claim 10, wherein the conductive paste is a copper paste, a solder paste, or a silver paste.
This is all of the features of claims 10 and 11.

With regard to claim 12, Chen modified according to Lu and Marimuthu further teaches,
12. (Original) The device of claim 10 further comprising: 
[1] a package substrate 202 [¶ 60; Fig. 34]; and 
[2] a conductive connector 182/184 (of Lu used as connector 164 of Chen at Fig. 34) connected to the package substrate 202 and the under bump metallurgy 162, 
[3] the conductive connector 182/184 extending through the conductive ring 186 [of Lu used in Chen],  
[4] the conductive paste of the conductive ring 186 [i.e. solder layer 186 of Lu made as a solder paste as taught by Marimuthu]  contacting the conductive connector 182/184 [as shown in Fig. 12 of Lu].  

With regard to claims 14 and 15, Chen further discloses, 
14. (Original) The device of claim 10 further comprising: 
[1] a through via 112 [¶ 34; Figs. 15, 33] extending through the encapsulant 130, 
[2] the metallization pattern 154 connected to the through via 112 [as shown in Fig. 33].  
15. (Original) The device of claim 14 further comprising: 
[1] a memory device 180 [¶ 58]; and 
[2] a conductive connector 182 [¶ 58] connected to the memory device 180 and the through via 112 [as shown in Fig. 33].  

V. Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A. Claims 1, 3, and 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8 and 10 of U.S. Patent No. 11,062,978.
Although the claims at issue are not identical, they are not patentably distinct from each other because (1) each of the features recited in instant claims 1 and 5-8 is the same or merely broader features than those corresponding features recited in claims 6-8 of the ‘978 patent, bearing in mind that each of claims 6, 7, and 8 of the ‘978 patent includes each of the features recited in claims 1, 4, and 5, and (2) each of the features recited in instant claims 1 and 3 is the same or merely broader features than those corresponding features recited in claims 1 and 10 of the ‘978 patent.

B. Claims 10-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,062,978 in view of Lu and Marimuthu.
Instant claims 10-12 and 14 recite the same or merely broader features than those corresponding features recited in claims 13 of the ‘978 patent (bearing in mind that claim 13 of the ‘978 patent includes all of the features recited in claims 11 and 12) except that claim 13 of the ‘978 patent does not state that the “solder material” making the “conductive ring” is a “conductive paste”, as required in claim 10 of the Instant Application, such as a solder paste as further limited by claim 11 of the Instant Application.  
As explained above, Lu teaches a conductive ring that is a solder material, which may be made of a solder paste.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the solder material of the conductive ring in the ‘978 patent from a solder paste, as taught by Marimuthu, because Marimuthu shows that solder paste and solder coating are a suitable alternatives to each other.  As such, the selection of solder paste versus a solder coating is amounts to obvious material choice in light of the prior art.  (See MPEP 2144.07.)
This is all of the features of claims 10-12 and 14.

C. Claims 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 16, 18, and 19, respectively, of U.S. Patent No. 11,062,978 in view of US 2007/0087544 (“Chang”).
Instant claims 21-24 recite the same or merely broader features than those corresponding features recited in claims 15, 16, 18, and 19 of the ‘978 patent, respectively, except that claim 15 of the ‘978 patent does not state that the “reflowable annulus” is a “conductive annulus”, as required in claim 21 of the Instant Application.  
Chang teaches a conductive annulus that is the part of the upper UBM 33 formed between the second dielectric layer 32 and the solder ball 38, said upper UBM connected to a lower UBM 27(Chang: Figs. 2B, 2D, 2F, ¶¶ 17-21).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the reflowable annulus of claim 15 of the ‘978 patent conductive, as taught in Chang, in order to increase the area of contact between the solder ball and the underlying UBM, which beneficially decreases the resistivity. 
This is all of the features of claims 21-24.

VI. Allowable Subject Matter
Claims 4, 13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4 and 13 read,
4. (Original) The device of claim 1 further comprising: 
[1] a first intermetallic compound at an interface of the conductive connector and the under bump metallurgy; 
[2a] a second intermetallic compound at an interface of the conductive connector and the conductive ring, 
[2b] the first intermetallic compound and the second intermetallic compound being different compounds; and 
[3] a third intermetallic compound at an interface of the first intermetallic compound and the second intermetallic compound.  
13. (Original) The device of claim 12 further comprising: 
[1] a first intermetallic compound at an interface of the conductive connector and the under bump metallurgy; 
[2] a second intermetallic compound at an interface of the conductive connector and the conductive ring; and 
[3] a third intermetallic compound at an interface of the first intermetallic compound and the second intermetallic compound.  
There is no discussion in the prior art as to whether or not the claimed intermetallic compounds form at the indicated interfaces.  As such, to the extent that the intermetallic compounds do not form, the claims are allowable over the prior art.



Claim 16 reads,
16. (Original) The device of claim 14, wherein the conductive ring has an outer radius and an inner radius, and a difference between the outer radius and the inner radius is from about 30 µm to about 50 µm.  
The prior art does not reasonably teach or suggest --in the context of the claims-- the features recited in claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814